     Case 3:17-cv-00391-MMD-WGC Document 237 Filed 12/01/20 Page 1 of 3




1

2

3                               UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                  ***
6      ARTHUR LEE GARRISON,                              Case No. 3:17-cv-00391-MMD-WGC
7                                          Plaintiff,                   ORDER
              v.
8
       A. GREGERSON, et al.,
9
                                       Defendants.
10

11           Pro se Plaintiff Arthur Lee Garrison brings this action under 42 U.S.C. § 1983.
12    Before the Court are three Reports and Recommendations (individually, “R&R” or
13    “Recommendation”) of United States Magistrate Judge William G. Cobb (ECF Nos. 227,
14    228, 230), recommending the Court deny several of Plaintiff’s motions for summary
15    judgment for failure to carry his initial burden, dismiss certain defendants because Plaintiff
16    has not served them, and deny several other motions regarding service of certain
17    defendants as moot. Plaintiff had until November 30, 2020 to file an objection to the most
18    recent R&R. (ECF No. 230.) To date, no objection to any of the three R&Rs has been
19    filed. For this reason, and as explained below, the Court adopts the R&Rs, and will take
20    all of the actions Judge Cobb recommends in them.
21           The Court “may accept, reject, or modify, in whole or in part, the findings or
22    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
23    fails to object to a magistrate judge’s recommendation, the Court is not required to
24    conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
25    v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
26    1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
27    recommendations is required if, but only if, one or both parties file objections to the
28    findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
     Case 3:17-cv-00391-MMD-WGC Document 237 Filed 12/01/20 Page 2 of 3




1     Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

2     clear error on the face of the record in order to accept the recommendation.”).

3             Because there is no objection, the Court need not conduct de novo review, and is

4     satisfied Judge Cobb did not clearly err. In the first R&R, Judge Cobb recommends the

5     Court deny Defendants’ motion to dismiss Defendant Dr. Michael Koehn for lack of

6     service (ECF No. 148) as moot because subsequent docket entries show he was served

7     and filed a joinder to the answer. (ECF No. 227 at 2.) In the second R&R, Judge Cobb

8     recommends the Court deny two identical ‘motions to dismiss the dismissal of’ Defendant

9     Dr. Romeo Aranas because he has not been dismissed, and deny the second of the two

10    motions as redundant. (ECF No. 228 at 2.) In the third R&R, Judge Cobb primarily

11    recommends the Court deny three motions for summary judgment Plaintiff filed because

12    he does not set forth each claim, defense, or part of a claim or defense, on which he

13    seeks summary judgment, or otherwise meet his burden to show he is entitled to summary

14    judgment. (ECF No. 230 at 5-7.) In that same R&R, Judge Cobb also recommends the

15    Court dismiss Defendants Stoke and Smith because no proof of service has been filed

16    for them, and issue a notice of intent to dismiss Defendant Dr. Schlauger because, while

17    no proof of service has been filed for him, either, neither has a notice of the Court’s intent

18    to dismiss him. (Id. at 2.) The Court agrees with Judge Cobb. Having reviewed the R&Rs

19    and the record in this case, the Court will adopt the three R&Rs in full.

20            It is therefore ordered that Judge Cobb’s Reports and Recommendations (ECF

21    Nos. 227, 228, 230) are accepted and adopted in full.

22            It is further ordered that Defendants’ motion to dismiss (ECF No. 148) is denied as

23    moot.

24            It is further ordered that Plaintiff’s motions to ‘dismiss the dismissal of’ Dr. Aranas

25    (ECF No. 198, 207) are denied.

26            The Clerk of Court is directed to strike the later-filed of those identical motions

27    (ECF No. 207) as redundant.

28
                                                     2
     Case 3:17-cv-00391-MMD-WGC Document 237 Filed 12/01/20 Page 3 of 3




1           It is further ordered that Plaintiff may not file redundant materials in the future.

2           It is further ordered that Defendants Stoke and Smith are dismissed from this case,

3     without prejudice, for lack of service under Federal Rule of Civil Procedure 4(m).

4           It is further ordered that the Court will dismiss Defendant Dr. Schlauger under

5     Federal Rule of Civil Procedure 4(m) if Plaintiff does not file proof that he has served

6     Defendant Dr. Schlauger within 30 days of the date of entry of this order.

7           It is further ordered that Plaintiff’s three dispositive motions (ECF Nos. 195, 218,

8     219) are denied.

9           DATED THIS 1st Day of December 2020.

10

11

12                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                                   3
